Citation Nr: 1441024	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral eye swelling/dry eyes.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for asthmatic bronchitis.

4. Entitlement to service connection for kidney damage.

5. Entitlement to service connection for scarring/peeling of hands.

6. Entitlement to service connection for chronic dizziness and lack of balance, including secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his son


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION


The Veteran served on active duty from December 1956 to December 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A Board videoconference hearing was held in July 2014 before the undersigned Veterans Law Judge, a transcript of which is of record.  

The claim for service connection for chronic dizziness and lack of balance has been restated as above to include an additional averred theory, that of a secondary relationship to service-connected bilateral hearing loss and tinnitus. See 38 C.F.R. § 3.310(a) (2014). 

The Virtual VA paperless claims processing system includes the Veteran's Board hearing transcript along with additional VA outpatient records, apart from remaining documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) does not contain any documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records and service personnel records were presumably lost or destroyed in a documented 1973 fire at the National Personnel Records Center, therefore invoking a heightened duty to assist with the development of this case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).

First, remand is required to obtain VA records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  At the 2014 Board hearing, the Veteran stated he had been seen at the VA medical center within the month.  Those records are not associated with the claims file.

Second, remand is required to obtain examinations.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran alleges his claimed disabilities arose as the consequence of occupational exposure to Trichloroethylene (TCE) during service in the capacity of deconstructing, maintaining and repairing communications equipment during service.  Unfortunately, the record is absent service records definitively proving this. The record does show, however, that the Veteran's military occupation specialty was in maintenance and that he graduated from a repair course within the U.S. Army Southeastern Signal School.  He has also provided competent testimony regarding exposure to TCE without substantial protective gear and contemporaneous symptoms. The question thus remains as to whether the Veteran developed any of the currently claimed conditions as the result of any exposure.  Accordingly, an examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Schedule the Veteran for a VA general medical examination by an appropriate clinician.  The clinician must have either experience or expertise in assessing hazardous chemical exposure in occupational settings. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must elicit a full and detailed history from the Veteran regarding the alleged TCE exposure, to include the amount and frequency of exposure, and any protective measures.  The examiner must review the articles the Veteran has submitted in support of his claim and conducted any literature review that may be necessary to provide the below-requested opinions.  The examiner must include in the examination report an explanation for all opinions expressed.

The examiner must provide a diagnosis confirming the presence or absence of the following: bilateral eye swelling/dry eyes; sinusitis; asthmatic bronchitis; kidney damage; scarring/peeling of the hands; chronic dizziness and lack of balance.

The examiner must then opine as to whether each of the diagnosed disorders are at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active military service.  For purposes of this examination, only, the examiner should presume that the Veteran was exposed to TCE in the capacity of maintenance and repair of signal machines while in the U.S. Army.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims for service connection, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known home address of record. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5. Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

